ITEMID: 001-73173
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KALLO v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient
TEXT: 5. The applicant was born in 1941 and resided in Kazincbarcika. He died in March 2004.
6. On 2 September 1994 the applicant brought an action in the Miskolc Labour Court against his former employer, a joint-stock company. He requested the court to hold that his employment contract had been terminated unlawfully, that he should be reinstated and that the agreement with the employer company to buy his shares from him be annulled.
7. After a hearing on 30 November 1994, on 15 February 1995 the Labour Court discontinued the proceedings partly because the applicant’s action had been submitted outside the statutory time-limit, and partly because it had no competence in the case.
8. On 11 May 1995 the Borsod-Abaúj-Zemplén County Regional Court quashed part of the first-instance decision and appointed the Kazincbarcika District Court to deal with the applicant’s civil law claim.
9. On 16 February 1996 the Supreme Court accepted the applicant’s petition for review and remitted the labour law aspects of the case to the Labour Court.
10. Meanwhile, on 25 April 1995 the applicant instituted proceedings, seeking the payment of damages, additional wages and other benefits. After a hearing on 6 December 1995, on 28 March 1996 the Labour Court ordered that this action be joined to the original proceedings which were to be resumed pursuant to the Supreme Court’s decision.
11. After hearings on 17 May and 7 June 1996, on 3 July 1996 the Labour Court gave a partial judgment. It stated that the company had terminated the applicant’s employment unlawfully and ordered it to reinstate him.
12. On appeal, on 28 November 1996 the Regional Court quashed the first-instance partial judgment and dismissed the applicant’s claim concerning the termination of his employment.
13. In the proceedings concerning the remainder of the case, on 8 April, 4 September and 2 November 1997, the Labour Court held hearings. On 16 December 1997 it accepted part of the applicant’s claims for additional wages and outstanding benefits, but dismissed the remainder.
14. On appeal, on 2 April 1998 the Regional Court considered the first-instance judgment to be a partial decision and confirmed its contents. It held that the Labour Court had failed to examine some of the applicant’s claims, and that in this respect the proceedings were to be continued.
15. In the resumed first-instance proceedings, on 15 June 1998 the Labour Court transferred part of the applicant’s claims to the competent Kazincbarcika District Court. After a hearing on 13 January 1999, on 3 February 1999 it dismissed the applicant’s action.
16. On 14 December 2000 the Regional Court dismissed the applicant’s appeal.
17. On 18 April 2002 the Supreme Court dismissed the applicant’s petition for review.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
